Citation Nr: 1614462	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-29 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from February 1974 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in pertinent part, granted service connection for allergic rhinitis, evaluated as noncompensable (0 percent) disabling, effective August 16, 2006.  

In November 2010, the Veteran testified at a video conference hearing before the undersigned at the RO.  A transcript of the hearing is part of the record. 

In January 2011 and September 2012, the Board remanded this claim for further development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

Symptoms of allergic rhinitis have approximated three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting but have not more nearly approximated three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or allergic rhinitis with nasal polyps.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for allergic rhinitis claimed as nasal congestion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.20, 4.97, Diagnostic Codes 6510-6514, 6522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

This appeal arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

With respect to VA's duty to assist, all relevant evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examination in March 2011, June 2012, October 2012, November 2014, and March 2015.  The report of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise. 

At the November 2010 Board hearing, testimony was elicited by the representative and the undersigned Veterans Law Judge regarding the Veteran's symptomatology during and since service; thus the material issue on appeal were fully developed. 38 C.F.R. § 3.103(c)(2) (2015).

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Initial Compensable Rating for Allergic Rhinitis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2. 

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's claim for a higher evaluation for allergic rhinitis is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection for allergic rhinitis was granted in the February 2008 rating decision on appeal and was evaluated as zero percent disabling.  Allergic or vasomotor rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present. 38 C.F.R. § 4.97, Diagnostic Code 6522.

The evidence, both medical and lay, indicates the Veteran's allergic rhinitis is manifested by congestion, post nasal drip, sore throat, upper teeth pain, and sinus pressure without evidence of nasal polyp or obstruction of the nasal passages.  An October 2010 private opinion from Dr. J.B.J. provided that the Veteran's sinus problems include nasal congestion, upper teeth pain, and sinus pressure that has been treated with steroid nasal spray and allergy medication without significant improvement.  There was some suspicion that he had a polyp, however clinical examination of the nasal cavity showed no obvious polyp.  A May 2012 VA examination also provided that a physical examination revealed no nasal polyp or obstruction of nasal passages on either side greater than 50 percent.  Finally, a March 2015 VA examination also found no nasal polyp or obstruction of nasal passages on either side greater than 50 percent.  

After considering all the evidence, the Board finds that a higher disability rating is not warranted under Diagnostic Code 6522 for allergic rhinitis because the evidence fails to show the Veteran had polyps or obstruction of the nasal passages greater than 50 percent.  Thus, the Board will next consider whether a higher rating may be assigned under a different diagnostic code, specifically one for sinusitis.  The diagnostic code for chronic frontal sinusitis is a more appropriate choice as it contemplates the Veteran's chronic sinus headaches, frequent sinus infections, and difficulty finding effective treatment.

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated based on the criteria in a General Rating Formula for Sinusitis (General Formula).  Under the General Formula, a 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

Private treatment records from Dr. R.L.G. dated in February 2009, show that the Veteran complaints of cough, sinus congestion and drainage, and sore throat.  The Veteran was diagnosed as having acute sinusitis.  An August 2009 treatment record revealed that the Veteran was less congested; although he continued to have sinus tenderness and scattered wheezes.  A July 2010 treatment record reports that the Veteran was diagnosed as having acute sinusitis and has symptoms of frontal sinus tenderness, scattered wheezes, sore throat, and coughing.  An October 2010 and a February 2011 treatment record show continuing complaints of tenderness over frontal sinuses, sinus congestion, and drainage.  In February 2011, Dr. R.L.G. provided a letter to the Veteran's employer requesting a grant for sick leave from February 16, 2011 through February 20, 2011 due to chronic sinusitis.  

The Veteran was provided a VA examination in March 2011.  The Veteran reported that his symptoms primarily consisted of frontal headaches, rhinorrhea, puffiness of facial tissues, maxillary toothaches on seasonal basis.  The Veteran reported that his symptoms occurred on an average of four to five times each year that might last between three to five days.  The Veteran reported that he missed approximately four days of work each year due to sinusitis episodes.  The Veteran denied having any sinus surgery.  A physical examination revealed adequate nasal airways, although there is slight edema of the nasal mucous membranes and a slight decrease in the glistening normal mucous blanket.  The examiner confirmed a diagnosis of allergic rhinitis. 

At the November 2010 Board hearing, the Veteran testified that he took medication and used nasal sprays every day for allergic rhinitis.  He also reported crusting, drainage, and seasonal allergies between June and August.  

A VA examination in May 2012 confirmed a diagnosis of allergic sinusitis without nasal polyps, nasal obstruction, or complete obstruction of either side.  A September 2012 VA addendum by the May 2012 examiner found that the Veteran did not have incapacitating episodes of sinusitis.  However, the Veteran had four to five episodes of non-incapacitating sinusitis each year lasting in average of three to five days.  

In light of the evidence a 10 percent rating is appropriate based on lay and medical evidence, in particular, the Veteran's report to the March 2011 VA examiner that his symptoms occur four to five times each year and that he missed approximately four days of work each year due to sinusitis episodes and the September 2012 VA addendum report that the Veteran experiences three to five non-incapacitating episodes per year characterized by headaches, pain and crusting.  38 C.F.R. § 4.97.  

Although sinus headaches have been reported, a separate rating is not warranted on that basis.  The criteria for rating sinusitis contemplate headaches.  DC 6514.  A separate rating would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are warranted when diagnostic codes contemplate wholly separate manifestations of the same disability).

Headaches are frequently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014); which provides compensable ratings for migraine attacks that are totally prostrating.  There have been no reports of prostrating attacks in this case and sinusitis has been found to result in no incapacitating attacks.  DC 8100 could not; therefore, serve as a basis for a rating in excess of the currently assigned 10 percent.

Entitlement to a rating in excess of 10 percent is not warranted because the evidence of record does not demonstrate that the Veteran has prolonged antibiotic treatment lasting four to six weeks or more than six non-incapacitating episodes per year.  38 C.F.R. § 4.97.  Further, neither VA examiner nor private physician found any nasal obstruction or nasal polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.
  
III. Extraschedular Consideration

The showing that allergic rhinitis has markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations.  There is also no indication that this disability has necessitated any periods of hospitalization during the pendency of this appeal.  Based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected allergic rhinitis is appropriately contemplated by the Rating Schedule.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's allergic rhinitis and the effects of his disability, including nasal congestion, headaches, sore throat, sinus pressure, and tenderness.  

Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extra-scheduler rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record is an element of initial ratings.  TDIU is not raised unless there is evidence of unemployability.  There is no allegation or evidence of unemployability in this case.  A March 2011, VA examination report includes the Veteran's report that he was currently employed in the chemical industry, and had been working for the same company for 16 years.  There is no evidence of a change in circumstances since that report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.
  
VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  With the grant of a 10 percent rating for rhinitis, the Veteran's combined schedular rating is 70 percent.  38 C.F.R. § 4.25 (2014).  Aside from the contention that rhinitis warrants a higher rating; there is no allegation or evidence that the combined effects of the Veteran's service connected disabilities are inadequate or otherwise fail to contemplate his disabilities.

For the foregoing reasons, the evidence is in favor of a rating of 10 percent, but no higher, for allergic rhinitis.  The preponderance of the evidence is against a higher rating.  Reasonable doubt does not arise.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating of 10 percent for allergic rhinitis is granted, as of the effective date of service connection.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


